Citation Nr: 0509496	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-21 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Counsel




INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970 and from September 1971 to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied entitlement to service connection for psychiatric 
disability, including PTSD, and determined that a compensable 
evaluation for service-connected bilateral hearing loss was 
not warranted.  In an April 2004 rating action, entitlement 
to a 10 percent evaluation for bilateral hearing loss was 
granted, effective August 3, 1999, the date of the veteran's 
claim for an increased rating.  In a June 2004 statement, the 
veteran informed the RO that the grant of a 10 percent 
evaluation satisfied his appeal on this issue.  The Board 
will limit its consideration accordingly.

In a January 2005 statement, the veteran appears to be 
raising the issue of entitlement to a permanent and total 
rating for pension purposes.  This matter is referred to the 
RO for clarification and any indicated action.

The veteran was scheduled for a Board hearing at the RO in 
January 2005.  He failed to appear for the hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran does not currently have PTSD or any other 
chronic acquired psychiatric disorder.  

CONCLUSION OF LAW

Psychiatric disability, including PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the veteran's claim.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was received and 
initially adjudicated prior to the enactment of the VCAA.  
Subsequently, the RO sent the veteran a letter in May 2003 
informing him of the evidence and information necessary to 
substantiate his claim, the evidence and information that he 
should submit, and the assistance that VA would provide to 
obtain evidence on his behalf.  The RO informed the veteran 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain such evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

The record also reflects that the veteran's service medical 
records and pertinent post-service treatment records have 
been obtained.  In addition, the veteran has been afforded an 
appropriate VA examination.  Neither the veteran no his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.

In April 2004, following provision of the required notice and 
completion of all indicated evidential development, the RO 
readjudicated the veteran's claim on a de novo basis.  In 
sum, the Board is of the opinion that the RO has complied 
with the notice and duty to assist requirements of the VCAA 
and the implementing regulations and that it properly 
processed the claim following compliance with the 
notification requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of the claim.


II.  Factual Background

A February 1974 report of medical history shows that the 
veteran reported a history of depression related to his 
family and his future.  Service medical records do not show 
that the veteran was found to have PTSD or any other 
psychiatric disorder.  

A report of the veteran's VA hospitalization from June 1999 
to July 1999 reflects that the veteran was admitted for 
substance abuse treatment.  The pertinent final diagnoses 
were continuous alcohol dependence, cocaine dependence, and 
nicotine dependence.  

A July 1999 VA consultation note reflects that the veteran 
was seen for evaluation of possible PTSD.  It was noted that 
the veteran served during the Vietnam War.  Medical records 
were reviewed.  The examiner indicated that the veteran was 
well oriented and had no difficulty following the questions 
during the interview.  His thought processes were logical and 
goal directed and his affect was appropriate for the material 
discussed.  The examiner noted that the veteran described few 
symptoms of PTSD.  He specifically denied intrusive 
recollections of traumatic experiences or nightmares.  The 
diagnostic impression reflects that no corroboration of the 
diagnosis of PTSD could be provided.  

On VA PTSD examination in September 1999, the veteran 
reported a history of alcohol and cocaine abuse which 
affected his social and occupational history.  The veteran 
stated that during active duty in Vietnam he essentially 
drove around and escorted supplies.  He denied exposure to 
combat.  He stated that he observed mutilated bodies of 
Vietnam civilians.  He said that during his second period of 
active duty he served the majority of time in Okinawa and was 
given a General Discharge due to the drinking of alcohol.  On 
mental status examination, the veteran spoke clearly, was 
logical and goal-directed.  He was oriented times three but 
his long term memory appeared to be impaired.  He denied 
experiencing auditory or visual hallucinations as well as 
suicidal or homicidal thoughts.  There was no overt evidence 
of any formal thought disorder.  The veteran's insight 
appeared to be limited and his judgment appeared to be fair.  
He reported symptoms associated with PTSD which included 
depression, anxiety, and sleep disturbances at times.  The 
examiner noted that when the veteran was asked about specific 
stressors related to his Vietnam experiences he was vague, 
simply reporting that he was "stressed" by the experience.  
He said that he had a hard time trusting people but had been 
a loner most of his life, including during his teenage years.  
The veteran did not report experiencing nightmares or 
intrusive thoughts of his Vietnam experiences.  The examiner 
indicated that the veteran did not meet the DSM-IV criteria 
for a PTSD diagnosis.  The diagnoses included alcohol 
dependence, early partial remission; cocaine dependence, 
early partial remission, and nicotine dependence.  

VA medical records dated July 1999 to April 2003 generally 
reflect treatment for a variety of disorders, including 
alcohol abuse, cocaine abuse, and depression.  A June 2001 
record reflects a diagnostic impression of depression; 
anxiety, not otherwise specified; alcohol abuse/dependence, 
in remission, and cocaine abuse, in remission.  An April 2003 
medical note reflects that the veteran continued to receive 
counseling and medication management for depression; anxiety, 
not otherwise specified, and alcohol/cocaine dependence, in 
remission for three years.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service, but no compensation will be paid if the disability 
is the result of the person's abuse of alcohol or drugs.  38 
U.S.C.A. § 1110 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

The Board notes that although the presence of PTSD has been 
suspected, the evaluations to determine if the veteran has 
PTSD have shown that he does not.  Anxiety and depression 
have been noted on occasion, but have not been attributed to 
any chronic psychiatric disorder.  For the most part, the 
record reflects treatment of the veteran for alcohol and 
substance abuse.  Direct service connection may not be 
granted for disability due to alcohol or substance abuse.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.

ORDER

Entitlement to service connection for psychiatric disability, 
including PTSD, is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


